        Case 2:19-cv-01158-KWR-KRS Document 14 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

WILLIAM MCGHEE,

        Plaintiff,

v.                                                          No. 2:19-cv-1158-KWR-KRS


SECRETARY OF CORRECTIONS, et al,

        Defendants.

                                     FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

contemporaneously herewith, the Court issues its separate judgment finally disposing of this civil

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff William McGhee’s

Prisoner Civil Rights Claims (Doc. 1) are DISMISSED WITH PREJUDICE.
